Citation Nr: 9919091	
Decision Date: 07/13/99    Archive Date: 07/20/99

DOCKET NO.  94-36 764	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).  

2.  Entitlement to service connection for Achilles tendonitis 
or any other chronic pathology of the left heel or foot.  

3.  Entitlement to service connection for a disorder 
manifested by contusions, abrasions, jaw pain, left eye 
disability, concussion with headaches, a sinus disorder and 
scars.  

4.  Entitlement to a compensable rating for left zygomatic 
arch fracture residuals.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John M. Clarkson, III, Counsel


INTRODUCTION

The veteran had active service from November 1964 to October 
1966.  This case was remanded by the Board of Veterans' 
Appeals (Board) in December 1996.  The claim of entitlement 
to a compensable rating for left zygomatic arch fracture 
residuals is addressed in a remand which follows this 
decision.  


FINDINGS OF FACT

1.  A chronic psychiatric disorder was not manifested in 
service, PTSD has not been diagnosed, and no medical opinion 
relates any current psychiatric disorder to service. 

2.  The veteran's current left foot disorder, bursitis, is 
not shown by any competent evidence to be related to service 
or to any injury or complaints treated therein. 

3.  There is no medical evidence of a current disorder 
manifested by contusions, abrasions, jaw pain, left eye 
disability, concussion with headaches, a sinus disorder or 
scars related to disease or injury incurred or aggravated in 
service.  



CONCLUSIONS OF LAW

1.  The claim for service connection for a psychiatric 
disorder, to include PTSD, is not well-grounded.  38 U.S.C.A. 
§§ 1110, 5107(a) (West 1991 & Supp. 1998); 38 C.F.R. § 3.303 
(1998).  

2.  The claim for service connection for Achilles tendonitis 
or any other chronic pathology of the left heel or foot is 
not well-grounded.  38 U.S.C.A. §§ 1110, 5107(a) (West 1991 & 
Supp. 1998); 38 C.F.R. § 3.303 (1998).  

3.  The claim for service connection for a disorder or 
disorders manifested by contusions, abrasions, jaw pain, left 
eye disability, concussion with headaches, a sinus disorder 
and scars is not well-grounded.  38 U.S.C.A. §§ 1110, 5107(a) 
(West 1991 & Supp. 1998); 38 C.F.R. § 3.303 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

On March 1964 pre-service examination, the veteran's vision 
was 25/20 in the right eye and 30/20 in the left.  He denied 
any history of wearing glasses, and the assessment was 
defective vision.  On November 1964 induction examination, 
his vision was 20/20 in the right eye and 25/20 in the left.  
Defective vision was noted and the veteran denied any history 
of wearing glasses.  In March 1965, he complained of blurred 
distant vision and his right eye sometimes ached after 
reading.  Spectacles were ordered in March 1965.  After 
twisting his left ankle in December 1965, the impression was 
contusion.  In subsequent medical records satisfactory 
progress was noted; it was indicated that X-rays were 
negative for bone pathology.  A December 1965 medical note 
reports that the veteran attempted to jump from a window in 
the company area.  An odor of alcohol was noted on his 
breath.  He complained of left foot pain.  He was alert, 
oriented, sobbing and refused to answer questions.  He was 
given Thorazine.  A July 1966 report noted that the veteran 
fell in a barracks shower room, traumatizing his face.  He 
was not unconscious.  His complaints included numbness on the 
left side of the nose, upper lip, and upper teeth, with 
slight trismus and diplopia when looking to the left and up.  
He sustained a fracture of the left zygomatic arch, without 
artery or nerve involvement.  He underwent surgery consisting 
of temporal reduction of the fracture.  On August 1966 
separation examination, the veteran reported a history of 
wearing glasses.  He denied depression or excessive worry, 
nervous trouble of any sort, foot trouble, eye trouble, 
frequent or severe headaches, ear, nose or throat trouble, 
and sinusitis.  His distant vision was 20/70 bilaterally, 
corrected to 20/20 bilaterally.  Psychiatric and neurologic 
evaluations, and the lower extremities, feet, skin, mouth, 
eyes, and sinuses were normal.  

On March 1991 VA examination, the veteran gave a history of 
concussions following a 1972 automobile accident.  On 
November 1991 VA examination, he reported depression 
beginning in April 1991.  His complaints included a depressed 
mood, and left heel pain.  

A March 1992 letter from the Social Security Administration 
(SSA) shows that the veteran was awarded SSA disability 
benefits beginning in June 1991.  

In a February 1993 statement, the veteran asserted that 
during service several soldiers attacked him and threw him 
into a shower.  He was repeatedly shoved back into the shower 
when he attempted to escape.  He fell and was lying face down 
and looking into the drain when he regained consciousness.  
The next day he was admitted to a hospital and underwent 
surgery.  Diagnoses included fractured zygomatic arch and 
displaced mandible.  He became depressed as a result of this 
incident and attempted suicide on three occasions.  He also 
injured his Achilles tendon and the ball of his left heel 
when he tried to break his fall down a set of stairs.  His 
Achilles tendon and the ball of his heel continued to be 
tender and painful and were extremely sensitive to 
temperature changes.  

On April 1993 VA psychiatric examination, the veteran gave a 
history of being beaten in a shower.  He sustained a broken 
bone on the left side of the face, and abrasions of the face, 
mouth, forehead, over the left eye and left ear lobe 
requiring sutures.  The day after the assault, medical 
personnel told him he had sustained a concussion.  He felt as 
if he were in a daze during the assault and did not recognize 
his attackers.  He told military medical personnel he had 
fallen in the shower, and there was no investigation.  He 
became depressed and attempted suicide on three occasions, 
once trying to jump from a window.  He received an Article 15 
and paid a fine.  After service, he was employed by Sears for 
many years.  He stopped working due to disabilities not at 
issue.  He complained of depression, restless sleep, poor 
concentration, and mood swings.  He cried easily.  He thought 
his depression was related to the assault.  The diagnoses 
included generalized anxiety disorder with depression.  

On April 1993 VA eye examination, the veteran gave a history 
of being assaulted while showering in service.  The diagnoses 
included status post fracture of the left cheek, which the 
examiner thought was probably a fracture of the left 
zygomatic arch, and refractive error of both eyes, 
astigmatism, and compound myopia with presbyopia.  X-rays of 
the left eye orbit revealed no deformity from a previous 
fracture or other pathology.  The impression was normal-
appearing left orbit.  

On April 1993 VA examination, the veteran gave a history of 
left heel trauma in 1965.  He had heel pain on standing for 
long periods and in cold weather.  There was mild tenderness 
over the heel area of the left side calcaneal, but no 
tenderness of the Achilles or sole area.  He was unable to 
squat because of lower back pain, but he could half squat and 
stand on tiptoe.  Heel pain prevented him from standing on 
his left heel.  The appearance and function of the feet were 
normal and there was no deformity.  The veteran's gait was 
normal, but he used a cane due to back pain.  There were no 
secondary skin and vascular changes.  The diagnosis was 
calcaneal bursitis of the left foot.  X-rays revealed no 
definite evidence of bone or joint pathology.  The impression 
was a normal appearing left foot.  

On April 1993 VA general medical examination, the veteran 
gave a history of excision of lipomas from the forehead and 
back of the head in February 1993.  There was a 1.5 inch 
horizontal scar on the forehead and a 2 inch horizontal scar 
on the back of the head.  Both scars were healthy and 
superficial.  The head, face, and neck were essentially 
normal.  Diagnoses included superficial scars on the forehead 
and back of the head secondary to excision of lipomas.  

In a September 1993 notice of disagreement, the veteran 
indicated that Dr. June Rees diagnosed PTSD, having its onset 
with the assault in service.  He explained that, in September 
1966, he was charged with disorderly conduct and abusive 
language directed to a superior after assaulting a soldier 
with a pole.  He was treated with Thorazine and received an 
Article 15.  With the September 1993 notice of disagreement, 
the veteran also submitted records from Lolita R. Agra, M.D., 
dated in March and August 1991. including an August 1991 
examination which revealed scars on the veteran's right 
forehead, left eyelid, eyebrow, and left upper lip.  

At an August 1995 hearing, the veteran testified that he 
began having headaches and sinus problems after surgery in 
service following the assault in the shower.  He also had jaw 
pain and at least one headache a day.  He explained that he 
continued to have flashbacks from the assault.  PTSD was 
diagnosed by a physician at Olympia Medical Clinic.  He 
indicated he did not know whether his roommates in service 
knew he was assaulted.  He did not know of any physician who 
had related his headache and sinus disorders to the left 
orbital floor fracture in service.  

In a December 1996 remand, the Board directed that the 
veteran be given an opportunity to submit additional relevant 
evidence regarding his claims, and that records pertaining to 
a claim for SSA benefits be associated with the claims 
folder.  

A January 1992 SSA disability determination statement shows 
that the veteran was considered disabled as of January 1991.  
The primary diagnosis was affective disorders.  Mental 
retardation was a secondary diagnosis.  A September 1991 
psychiatric evaluation by June M. Rees, M.D. reveals the 
veteran gave a history of 2 or 3 times attempting suicide by 
jumping from a window, but being stopped from doing so.  The 
diagnoses included schizophrenia, paranoid type, possible 
somatization disorder, and mild mental retardation.  On 
October 1991 evaluation by psychologist Richard N. Davis, the 
veteran gave a history of being employed as a sales or stock 
person at Sears for 25 years.  He sustained several injuries 
over the years and was forced to terminate his employment in 
January 1989.  He had never been hospitalized for emotional 
problems or been under the care of a psychologist or 
psychiatrist.  He attempted suicide three times since losing 
his job.  The diagnoses included organic mood disorder, 
borderline intellectual functioning, and schizoid personality 
disorder.  His psychosocial stressors included his unemployed 
status and resulting financial problems.  On December 1991 
psychological evaluation by Catherine A. Flynn, the diagnoses 
included affective disorders, mental retardation, and autism.  
Noting that the veteran began receiving treatment for 
depression in March 1991, the examiner concluded that the 
onset of depression was two months earlier, or in January 
1991.  

In an April 1997 statement, the veteran indicated that Dr. 
Rees had described his psychiatric symptoms since the shower 
assault as PTSD.  However, in a June 1997 reply to an RO 
request for additional treatment records, Dr. Rees said that 
she could not remember the veteran and only evaluated him on 
one occasion.  She had no further records.  

In additional April 1997 statements, the veteran said that he 
had been treated by Dr. Martin L. Smith since 1967 for 
injuries sustained in the shower assault, and had been 
treated by optometrists A.C. Leone and R.H. Buckholz since 
1968 for eye problems arising from the assault.  However, 
letters from the RO to Drs. Smith and Leone and Buckholz, 
sent to addresses provided by the veteran, were returned with 
notices that forwarding orders had expired.  

The veteran also submitted a July 1966 military sick call 
slip.  The sick call slip indicates that he was hospitalized 
for facial trauma, concussion, abrasions, and fractured left 
orbital floor/left zygomatic arch.  

In a June 1997 letter, Phillip J. Michalos, O.D., reported 
that the veteran underwent eye examinations in September 
1990, November 1991, December 1993, December 1994, and 
December 1996.  Until the December 1994 examination, these 
were routine vision and eye-health checkups which were 
unremarkable and revealed no abnormalities.  Glasses to 
correct vision were prescribed.  On December 1996 
examination, the veteran's eye pressure was slightly 
elevated, indicating an increased risk for glaucoma, but he 
had not returned for additional required testing.  Dr. 
Michalos opined that the veteran's eyes and eyesight were not 
affected by anything in his previous history.  

Records from the veteran's military personnel file were also 
associated with the claims folder.  These records show that 
the veteran received an Article 15 and a reduction in grade 
to private first class (E-3) in connection with a September 
1966 episode in which he was found to be under the influence 
of alcohol while on duty.  

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  A person who submits 
a claim for benefits under a law administered by VA shall 
have the burden of submitting evidence sufficient to justify 
a belief by a fair and impartial tribunal that the claim is 
well-grounded.  VA shall assist such a claimant in developing 
facts pertinent to the claim.  38 U.S.C.A. § 5107(a).  If he 
has not presented evidence of a well-grounded claim, his 
appeal must fail as to that claim, and there is no duty to 
assist him further in the development of his claim because 
such development would be futile.  38 U.S.C.A. § 5107(a); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  

In order for a claim for service connection to be well-
grounded, there must be competent medical evidence of current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995).  The United States 
Court of Appeals for Veterans Claims (Court) has held that a 
layperson is not competent to establish medical causation.  
Layno v. Brown, 6 Vet. App. 465(1994).  


A Psychiatric Disorder, to include PTSD

Service medical records show that the veteran attempted to 
jump out of a window on one occasion in December 1965.  
However, this apparently was associated with an episode of 
alcohol abuse, and there was no diagnosis of a psychiatric 
disorder in service, and no record of psychiatric treatment 
until 1991, many years after service.  One examiner has 
opined that the veteran has depression with an onset in 
January 1991, but no medical opinion relates any current 
psychiatric disorder to service.  

The veteran contends that PTSD has been diagnosed.  He 
specifically asserts that Dr. Rees and a physician at Olympia 
Medical Clinic diagnosed PTSD.  However, the evidence of 
record, including the report of Dr. Rees' psychiatric 
evaluation of the veteran, does not include a diagnosis of 
PTSD.  The veteran, himself, is not competent to provide a 
medical diagnosis.  Layno, supra.  Absent a competent 
diagnosis of PTSD and a medical opinion relating any current 
psychiatric disorder to service, the claim of service 
connection for a psychiatric disorder, to include PTSD, is 
not well-grounded and must be denied.  See Caluza, supra.

Achilles Tendonitis or Any Other Chronic
Pathology of the Left Heel or Foot

Service medical records show that the veteran twisted his 
left ankle in December 1965.  The impression was contusion.  
In January 1966, he complained of left foot pain.  However, 
on separation examination in August 1966 the lower 
extremities and feet were normal.  There is no subsequent 
record of complaint, diagnosis or treatment of a left heel or 
foot disorder until a November 1991 VA examination, many 
years after service.  Calcaneal bursitis of the left foot was 
diagnosed on April 1993 VA examination, but the examiner did 
not relate the disorder to service, and the veteran is not 
competent to opine as to medical causation.  Layno.  As there 
is no evidence of a nexus between the veteran's current left 
foot bursitis and service, the third prong of the Caluza test 
is not met.  Therefore, the claim of service connection for 
Achilles tendonitis or any other chronic pathology of the 
left heel or foot is not well-grounded and must be denied.  
A Disorder Manifested by Contusions, Abrasions, Jaw Pain, 
Left Eye Disability, Concussion with Headaches, a Sinus 
Disorder and Scars

The veteran alleges that he sustained a variety of injuries 
when he was assaulted in service.  He has submitted a July 
1966 sick call slip indicating treatment for facial trauma, 
concussion, abrasions, and fractured left orbital/left 
zygomatic arch.  Residuals of a left zygomatic arch fracture 
are already service connected, and service connection for 
such disability is not at issue.  The claim addressed here is 
for separate and distinct pathology.  The service medical 
records show that defective vision was reported prior to the 
veteran's entry into service.  The service medical records 
contain an impression of contusion, but this was in 
connection with a twisting left ankle injury sustained by the 
veteran prior to July 1966.  The service medical records do 
not contain complaints, diagnoses or treatment for headaches 
or a sinus disorder.  

VA examinations in April 1993 did not include a diagnosis of 
a disorder manifested by contusions, abrasions, jaw pain, 
left eye disability, concussion with headaches, a sinus 
disorder or scars.  The report of Dr. Agra's August 1991 
examination of the veteran referred to facial scars.  On VA 
general medical examination in April 1993 there were clinical 
findings of scars, but the scars were stated to have resulted 
from post-service excision of lipomas from the veteran's 
forehead and back of the head.  VA eye examination in April 
1993 included diagnoses of refractive error of both eyes, 
astigmatism, and compound myopia with presbyopia.  
(Refractive error of the eyes is not a disease or injury 
within the meaning of applicable legislation for disability 
compensation purposes.  38 C.F.R. §§ 3.303(c), 4.9.)  The 
examiner did not relate the onset of any eye disorder to 
service.  In a June 1997 letter, Dr. Michalos specifically 
opined that the veteran's eyes and eyesight were not affected 
by anything in his previous history.  The veteran is not 
competent to provide medical diagnoses.  Layno.  Absent 
competent evidence of a current disorder manifested by 
contusions, abrasions, jaw pain, left eye disability, 
concussion with headaches, a sinus disorder and scars and any 
competent evidence relating such disorder to service, the 
claim for service connection is not well-grounded and must be 
denied.  
ORDER

Service connection for a psychiatric disorder, to include 
PTSD, Achilles tendonitis or any other chronic pathology of 
the left heel or foot, and a disorder manifested by 
contusions, abrasions, jaw pain, left eye disability, 
concussion with headaches, a sinus disorder and scars is 
denied.  


REMAND

VA eye examination of the veteran in April 1993 included x-
rays of the left eye orbit which revealed no deformity from a 
previous fracture or other pathology and an impression of a 
normal-appearing left orbit.  Dr. Micholas opined that the 
veteran's eyes and eyesight were not affected by anything in 
his previous history.  However, the service medical records 
show that the veteran complained of facial numbness at the 
time he sustained the fracture.  The most recent medical 
examination of record was in April 1993.  At a hearing in 
August 1995, more than two years after such examination, the 
veteran testified that he had numbness and pain in the area 
of the zygomatic arch fracture.  The reports of VA 
examinations in April 1993 did not include evaluation of 
complaints of numbness or any related loss of function 
associated with the zygomatic arch fracture.  

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 1998); 38 C.F.R. § 3.103(a) (1998).  The Court 
has held that the duty to assist the veteran in obtaining and 
developing available facts and evidence to support his claim 
includes obtaining medical records to which the veteran has 
referred and obtaining adequate VA examinations; the Court 
has also stated that the Board must make a determination as 
to the adequacy of the record.  Littke v. Derwinski, 1 Vet. 
App. 90 (1990).  Fulfillment of the statutory duty to assist 
includes the conduct of a thorough and contemporaneous 
medical examination, one which takes into account the records 
of prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  
Accordingly, this claim is REMANDED to the RO for the 
following:  

1.  The RO should obtain from the veteran 
a list of all VA and private sources of 
treatment for left zygomatic arch 
fracture residuals since April 1993.  
After obtaining any necessary releases 
from the veteran, the named medical 
providers should be requested to provide 
copies of all records of treatment of the 
veteran.  

2.  The veteran should be afforded a VA 
examination by an oral surgeon to 
determine the current severity of his 
left zygomatic arch fracture residuals.  
If deemed necessary by the oral surgeon, 
he should also be scheduled for a 
neurological examination to determine 
whether he has facial nerve pathology 
residual from the injury and, if so, its 
current severity.  Any tests or studies 
deemed necessary should be performed.  
The clinical findings and reasoning which 
form the basis of any opinion given 
should be clearly set forth.  The claims 
folder must be available to the examiner 
for review in conjunction with the 
examination.  

3.  The RO should then review the claim 
for a compensable rating for left 
zygomatic arch fracture residuals and 
determine whether it may be granted.  If 
it remains denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and given the opportunity to 
respond.  

The case should then be returned to the Board for further 
appellate consideration.  No action is required of the 
veteran until he receives further notice.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's ADJUDICATION PROCEDURE 
MANUAL, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals



 

